Citation Nr: 1040122	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension. 

2.  Entitlement to service connection for a disability of the 
spine. 

3.  Entitlement to service connection for conjunctivitis. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for stress. 

6.  Entitlement to service connection for sleep apnea. 

7.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

8.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD. 

9.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for frequent urination. 

10.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for actinic keratosis. 

11.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for high cholesterol. 

12.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for tinea pedis. 

13.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for chronic fatigue syndrome. 

14.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for headaches/dizziness. 

15.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a respiratory disorder to include bronchitis and 
shortness of breath. 

16.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for weight loss. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to March 
1969 and from November 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision. 


FINDINGS OF FACT

1.  Blood pressure testing has failed to show that the Veteran 
has either diastolic pressure that is predominantly 110 or more 
or systolic pressure that is predominantly 200 or more.

2.  The evidence does not relate a chronic spine disability to 
the Veteran's military service. 

3.  The evidence does not show a current chronic disability 
associated with conjunctivitis. 

4.  The Veteran is not currently diagnosed with diabetes 
mellitus. 

5.  The evidence does not show a current chronic disability 
associated with stress. 

6.  The Veteran is not currently diagnosed with sleep apnea. 

7.  The Veteran has not been diagnosed with PTSD per the DSM-IV 
criteria; the only evidence that the Veteran has PTSD comes from 
his statements; and the evidence submitted since the Veteran's 
claim for service connection for PTSD was denied in 2003, does 
not raise a reasonable possibility of substantiating the 
Veteran's claim. 

8.  The evidence submitted since the Veteran's claim for service 
connection for an acquired psychiatric disability other than PTSD 
was denied in 2003 does not raise a reasonable possibility of 
substantiating the Veteran's claim. 

9.  The evidence submitted since the Veteran's claim for service 
connection for frequent urination does not raise a reasonable 
possibility of substantiating the Veteran's claim. 

10.  The evidence submitted since the Veteran's claim for service 
connection for actinic keratosis was denied in 2003 does not 
raise a reasonable possibility of substantiating the Veteran's 
claim. 

11.  The evidence submitted since the Veteran's claim for service 
connection for high cholesterol was denied in 2003 does not raise 
a reasonable possibility of substantiating the Veteran's claim.

12.  The evidence submitted since the Veteran's claim for service 
connection for tinea pedis was denied in 2003 does not raise a 
reasonable possibility of substantiating the Veteran's claim.

13.  The evidence submitted since the Veteran's claim for service 
connection for chronic fatigue syndrome was denied in 2003 does 
not raise a reasonable possibility of substantiating the 
Veteran's claim. 

14.  The evidence submitted since the Veteran's claim for service 
connection for headaches/dizziness was denied in 2003 does not 
raise a reasonable possibility of substantiating the Veteran's 
claim. 

15.  The evidence submitted since the Veteran's claim for service 
connection for a respiratory disorder was denied in 2003 does not 
raise a reasonable possibility of substantiating the Veteran's 
claim.

16.  The evidence submitted since the Veteran's claim for service 
connection for weight loss was denied in 2003 does not raise a 
reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 
(2009).

2.  Criteria for service connection for a spine disability have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Criteria for service connection for conjunctivitis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  Criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  Criteria for service connection for stress have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Criteria for service connection for sleep apnea have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  The May 2003 rating decision that denied the Veteran's claim 
for service connection for PTSD is final.  38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

8.  Evidence received since the May 2003 rating decision is not 
new and material, and the Veteran's claim for service connection 
for PTSD is not reopened.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 38 C.F.R. § 3.156 (2009).

9.  The May 2003 rating decision that denied the Veteran's claim 
for service connection for a psychiatric disability other than 
PTSD is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).

10.  Evidence received since the May 2003 rating decision is not 
new and material, and the Veteran's claim for service connection 
for a psychiatric disability other than PTSD is not reopened.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 
(2009).

11.  The August 2003 rating decision that denied the Veteran's 
claim for service connection for frequent urination is final.  38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

12.  Evidence received since the August 2003 rating decision is 
not new and material, and the Veteran's claim for service 
connection for frequent urination is not reopened.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).
 
13.  The May 2003 rating decision that denied the Veteran's claim 
for service connection for actinic keratosis is final.  38 U.S.C. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

14.  Evidence received since the May 2003 rating decision is not 
new and material, and the Veteran's claim for service connection 
for actinic keratosis is not reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).

15.  The May 2003 rating decision that denied the Veteran's claim 
for service connection for high cholesterol is final.  38 U.S.C. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

16.  Evidence received since the May 2003 rating decision is not 
new and material, and the Veteran's claim for service connection 
for high cholesterol is not reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).

17.  The May 2003 rating decision that denied the Veteran's claim 
for service connection for tinea pedis is final.  38 U.S.C. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

18.  Evidence received since the May 2003 rating decision is not 
new and material, and the Veteran's claim for service connection 
for tinea pedis is not reopened.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 38 C.F.R. § 3.156 (2009).
 
19.  The August 2003 rating decision that denied the Veteran's 
claim for service connection for chronic fatigue syndrome is 
final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

20.  Evidence received since the August 2003 rating decision is 
not new and material, and the Veteran's claim for service 
connection for chronic fatigue syndrome is not reopened.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 
(2009).

21.  The August 2003 rating decision that denied the Veteran's 
claim for service connection for headaches/dizziness is final.  
38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

22.  Evidence received since the August 2003 rating decision is 
not new and material, and the Veteran's claim for service 
connection for headaches/dizziness is not reopened.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).

23.  The August 2003 rating decision that denied the Veteran's 
claim for service connection for respiratory disorder is final.  
38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

24.  Evidence received since the August 2003 rating decision is 
not new and material, and the Veteran's claim for service 
connection for respiratory disorder is not reopened.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).

25.  The August 2003 rating decision that denied the Veteran's 
claim for service connection for weight loss is final.  38 U.S.C. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

26.  Evidence received since the August 2003 rating decision is 
not new and material, and the Veteran's claim for service 
connection for weight loss is not reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
  
The Veteran is currently rated at 10 percent for hypertension 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or more; 
when systolic pressure is predominantly 160 or more; or when an 
individual with a history of diastolic pressure predominantly 100 
or more requires continuous medication to control his 
hypertension.  A 20 percent rating is assigned when diastolic 
pressure is predominantly 110 or more; or when systolic pressure 
is predominantly 200 or more.

VA outpatient treatment records, and the report of examination 
conducted for VA purposes reflect that while the Veteran's blood 
pressure has fluctuated during the course of his appeal, he has 
not demonstrated either diastolic pressure that is predominantly 
110 or more or systolic pressure that is predominantly 200 or 
more.  

The Veteran has not disagreed with this conclusion.  For example, 
at his hearing before the Board in November 2009, the Veteran 
testified that his blood pressure readings varied somewhat and 
were occasionally higher in the morning.  However, the Veteran's 
representative acknowledged that the Veteran understood he might 
be appropriately rated at 10 percent, and they effectively 
declined to offer any testimony on the issue of a rating in 
excess of 10 percent for hypertension. 

At a VA examination of the Veteran's hypertension in January 2008 
the examiner noted that the Veteran was on medication to control 
his hypertension.  The Veteran reported having hypertension with 
diastolic pressure above 100, but at the examination, he 
demonstrated blood pressure of 165/90, 165/88 and 166/90.

The Veteran takes daily blood pressure medication, but this 
factor alone does not mandate the assignment of a rating in 
excess of 10 percent.  Accordingly, the criteria for a rating in 
excess of 10 percent for hypertension have not been met, and the 
Veteran's claim is therefore denied.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, nothing unique or unusual about the Veteran's 
hypertension has been shown by either the medical or lay 
evidence.  The Veteran takes medication for his hypertension, 
which appears to adequately control his hypertension; and no 
symptoms have been reported that would warrant render the 
schedular criteria inadequate.  As such, no basis has been 
provided to warrant the assignment of an extraschedular rating.

The Board has also considered staged ratings, but finds that they 
are not warranted based on the evidence of record, as there has 
been no showing that the Veteran's hypertension has distinctly 
changed for any period of time during the course of his appeal.

As such, the Veteran's claim is denied.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
Spine Disability

The Veteran testified at a hearing before the Board in November 
2009 that he had experienced back pain since leaving active duty 
and since he was in the Persian Gulf.  He indicated that his back 
disability, which has been diagnosed as spondylosis, had resulted 
in secondary problems such as weakness, loss of balance, and 
paraesthesia.  His representative clarified the issue, explaining 
that the Veteran essentially had some back pain shortly after 
returning from active duty and has continued to have back pain 
which was eventually diagnosed as spondylosis.  The Veteran 
testified that he had back pain once in a while, generally in the 
lower back, but he denied that it was constant.

While the Veteran testified in 2009 that his back pain began 
while in the Persian Gulf region, service treatment records are 
negative for any back complaints and undermine his current 
assertion that he developed back pain while on active duty.  For 
example, on a medical history survey completed in March 1991 
immediately after returning from the Persian Gulf, the Veteran 
specifically denied having then or having ever had any recurrent 
back pain.  It is also noted that the Veteran's spine/other 
musculoskeletal was found to be normal on examination.  Several 
years later, at a periodic physical in December 1994, the 
Veteran's spine/other musculoskeletal was again found to be 
normal; and on annual medical certificates in January 1995, March 
1996, and December 1996 the Veteran specifically certified that 
he did not currently have any medical problems.

Additionally, at a Gulf War registry examination in January 1999, 
it was noted that the Veteran's back was within normal limits.  
The Veteran had full range of motion in his extremities and there 
was no neurologic deficit noted.

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran 
is competent to report symptoms of back pain because this 
requires only personal knowledge as it comes to him through his 
senses.  Id. at 470.  However, in determining whether statements 
submitted by a Veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept a Veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Thus, to the extent that the Veteran now, approximately 20 years 
removed from his Gulf War service, wants it accepted that his 
back pain began while in service, his testimony is compromised by 
the specific statements that he made on at least four occasions 
in the five years after returning from the Persian Gulf to the 
effect that he did not have back problems at that time.  Given 
this conflict in statements, the Board will assign greater weight 
to the statements provided contemporaneously with the Veteran's 
return from the Persian Gulf than to the statements made 20 years 
later which were uttered in connection with a claim for 
disability benefits.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, while the Veteran may be 
considered competent to testify as to when his back complaints 
began, the Board does not find his testimony sufficiently 
credible to support a grant of service connection.

The Board acknowledges that the Veteran was diagnosed with 
spondylotic changes in his dorsal spine at a VA examination in 
January 2008, and it is therefore not disputed that he currently 
has a back disability for VA purposes.  However, a current 
disability is but one of several requirements to establish 
service connection, and, as discussed above, no credible lay 
evidence has been submitted to link the Veteran's current back 
disability to his time in service and no medical opinion has been 
offered to support such a conclusion.  Furthermore, medical 
evaluations did not detect a back disability for a number of 
years after the Veteran returned from the Persian Gulf.  As such, 
the criteria for service connection have not been met, and the 
Veteran's claim is therefore denied.

Conjunctivitis

At the hearing before the Board in November 2009, it was noted 
that the Veteran did have bacterial conjunctivitis at one time, 
but it was felt that the conjunctivitis was an acute and 
transitory condition and the Veteran indicated that he was 
currently asymptomatic and declined to offer any additional 
testimony about the conjunctivitis claim.

The Board is aware that the requirement of a current disability 
may be satisfied when a Veteran has a disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

However, in this case, a review of the Veteran's claims file does 
not show evidence that he has had conjunctivitis at any time 
during the course of his appeal; and the Veteran acknowledged as 
much during his hearing before the Board.  Therefore, the 
Veteran's claim does not fall within the province of McClain in 
that evidence of a present chronic disability (namely 
conjunctivitis) during the course of the appeal has not been 
presented in this case; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of 
entitlement to service connection for conjunctivitis is denied.

Diabetes mellitus 

At the hearing before the Board in November 2009, the Veteran's 
representative indicated that at one time the Veteran had 
elevated glucose readings, but the Veteran denied ever having 
actually been diagnosed to have diabetes mellitus, and the 
representative added that the Veteran's recent glucose ratings 
were within the normal range.

A review of the medical evidence does not show that the Veteran 
has been diagnosed to have diabetes mellitus, and the Veteran has 
not disagreed with this conclusion.  Therefore, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus is denied.
 
Stress 

It is unclear what specific disability the Veteran was attempting 
to claim in stating that he wanted service connection for stress, 
and he provided little clarification at his hearing before the 
Board. 

Service connection requires the presence of a current disability.  
While the Veteran has sought service connection for stress, 
stress is considered to be a symptom of a disability, rather than 
a disability itself, for VA purposes.  As such, stress alone may 
not be service connected.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for mere 
symptoms unaccompanied by a diagnosed disability). 

From the Veteran's hearing it appears that stress was but one of 
a number of symptoms that the Veteran was attempting to relate to 
a chronic multisymptom undiagnosed illness which he believes he 
acquired during his service in the Gulf War.  The Board is aware 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, to that extent that the Veteran is trying to establish 
service connection for stress as a component of a multisymptom 
undiagnosed illness, the Board will consider his report of stress 
in discussing whether new and material evidence has been 
presented.  It is noted that Veteran attempted to gain service 
connection for an undiagnosed illness previously, but he was 
denied by an August 2003 rating decision.  

Thus, the Board will consider whether new and material evidence 
has been presented below to reopen a previously denied claim for 
an undiagnosed illness.  However, for the purpose of service 
connection for stress as a standalone disability, the Board again 
concludes that stress alone is not a disability for VA purposes, 
but rather is a symptom of a disability.  As such, service 
connection for stress is denied.

Sleep apnea

At the hearing before the Board in November 2009, the Veteran's 
representative indicated that the Veteran's sleep apnea was under 
control and appeared to have gone into remission such that no 
additional testimony was offered on the issue.  
Evidence of sleep apnea during the course of the Veteran's appeal 
has not been offered; and the Veteran denied even currently 
having problems with sleep apnea at his hearing.

As such, the Board finds that evidence of a present disability 
has not been presented in the case of the Veteran's reported 
sleep apnea; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of 
entitlement to service connection for sleep apnea is denied.
 
III.  New and Material Evidence

As described in greater detail below, the Veteran's claims for 
PTSD, an acquired psychiatric disability other than PTSD, 
frequent urination, actinic keratosis, high cholesterol, tinea 
pedis, chronic fatigue syndrome, headaches/dizziness, a 
respiratory disorder, and weight loss were denied by May 2003 and 
August 2003 rating decisions which are now final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, 
previously denied claims may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Each disability will be separately discussed below.

PTSD 

The Veteran underwent a VA examination in June 2002 at which it 
was noted that he had received psychiatric treatment since 
approximately 2000.  Following the interview, the examiner 
diagnosed the Veteran to have a mild depressive disorder.   In 
August 2002, the examiner stated that based on a review of the 
Veteran's claims file, his psychiatric evaluation and his 
statements, he did not consider the Veteran's neuropsychiatric 
condition to be related to service.

The Veteran's claim was denied in a May 2003 rating decision on 
the grounds that he had not been diagnosed with PTSD.

Since May 2003, the Veteran testified at a hearing before the 
Board in November 2009 that around December 1999 he began to feel 
less well.  He indicated that at that time he was diagnosed with 
depression.  However, there has been no medical evidence 
submitted showing an examination of the Veteran concluding with a 
diagnosis of PTSD.  

In this regard, the evidence does include a notation in a private 
medical record from August 2003 that lists PTSD along with high 
blood pressure on the Veteran's problem list.  However, this 
medical record was not part of any psychiatric treatment and 
there is no indication that it was consistent with the DSM-IV 
criteria.  Furthermore, there is no indication where such a 
diagnosis came from, aside from the Veteran presumably reporting 
it to his doctor.  As such, this evidence essentially replicates 
the Veteran's statements that he had PTSD.  The Veteran's 
contention that he had PTSD was clearly of record when his claim 
was denied in 2003; and therefore it can  hardly be considered 
new.  Even if it was considered new, this record does not provide 
a reasonable possibility of substantiating the Veteran's claim in 
that it is a bare listing of PTSD with nothing to relate such a 
disability to the Veteran's military experience. 

As such, the Veteran's claim is not reopened.

Acquired psychiatric disability other than PTSD 

The Veteran's claim for an acquired psychiatric disability was 
denied by a May 2003 rating decision in which it was concluded 
that the Veteran's psychiatric disability neither began during, 
nor was otherwise caused by, his military service.

At the time of the 2003 rating decision, the evidence of record 
showed that the Veteran began receiving treatment for depression 
in approximately 2000.  Also of record were service treatment 
records in which the Veteran was found psychiatrically normal 
upon returning from the Persian Gulf in 1991.  The Veteran also 
specifically denied having any depression on a medical history 
survey completed in 1991; and he completed annual medical 
certificates in 1995 and 1996 denying that he currently had any 
medical problems.  The Veteran eventually reported on a 2001 
medical certificate that he was being treated for depression due 
to the Persian Gulf War; but even then, the medical officer 
stated that the Veteran had shown significant improvement and his 
acute depression symptoms were in remission such that he did not 
have an psychopathology at that time.

The Veteran was provided with a VA mental health examination in 
June 2002 at which he was diagnosed with mild depression, but no 
opinion was provided as to the etiology of such a disability.  
The examiner provided an addendum in August 2002 in which he 
affirmatively concluded that the Veteran's neuropsychiatric 
condition was not related to his Persian Gulf War service.

As noted, the Veteran's claim was denied in a May 2003 rating 
decision in which it was concluded that his psychiatric 
disability neither began during nor was otherwise caused by his 
military service.

Since that time, the Veteran testified before the Board, but his 
testimony as to depression was confusing and appears to at most 
replicate his contentions which were of record at the time his 
claim was previously denied, and therefore his testimony is not 
considered to be new.  The Veteran also submitted private 
treatment records showing psychiatric treatment.  However, at the 
time the Veteran's claim was previously denied, it was known that 
he was diagnosed with a psychiatric disability.  Therefore those 
treatment records are not considered to be new.

A statement was also received from Dr. Sicard-Figueroa who wrote 
in November 2009 that the Veteran had major depression which the 
Veteran considered to be related to his time in the Persian Gulf.  
Dr. Sicard-Figueroa indicated that he was not trained to identify 
condition associated with wars or armed conflict, and concluded 
that he was unable to conclude whether or not the Veteran's 
conditions were related to his participation in the Gulf War.  

The Veteran's representative argued that this opinion should be 
taken as establishing relative equipoise in that the doctor 
stated he could not determine whether the Veteran's symptoms were 
or were not caused by his military service.  However, a plain 
reading of this letter requires the conclusion that the doctor 
simply does not know the etiology of the Veteran's depression.  
This is hardly equipoise, as it is essentially a non-opinion.  At 
the time the Veteran's claim was previously denied, there was a 
medical opinion which concluded that the Veteran's psychiatric 
disability was not the result of his military service.  
Therefore, a non-opinion does not address the reason the claim 
was denied, and more importantly does not raise a reasonable 
possibility of substantiating the Veteran's claim.

As such, the evidence submitted since the Veteran's claim was 
previously denied does not meet the criteria necessary to reopen 
the Veteran's claim, and the claim is therefore not reopened.

Actinic keratosis

The Veteran's claim for service connection for actinic keratosis 
was denied in May 2003 rating decision because the evidence 
showed that the condition had been present prior to service and 
had not worsened during service.
 
Since his claim was denied, the Veteran has submitted additional 
testimony and treatment records relating to actinic keratosis.  
However, this additional evidence is not considered to be new for 
the purpose of attempting to reopen the claim in that the 
additional evidence does not specifically address the reason the 
Veteran's claim was denied; and in fact, the Veteran's 
representative even acknowledged at the hearing that they did not 
have much to add with regard to the skin condition claims.

Because the evidence is essentially duplicative of that which was 
considered in denying the Veteran's claim the first time, this 
additional evidence simply does not provide a reasonable 
possibility of substantiating the Veteran's claim.  Therefore the 
Veteran's claim is not reopened.


High cholesterol 

The Veteran's claim for high cholesterol was denied in May 2003 
rating decision as it was concluded that high cholesterol was not 
considered a disability for VA compensation purposes.

Since that time, no evidence has been submitted addressing the 
reason the Veteran's claim was previously denied and therefore, 
the criteria to reopen the Veteran's claim have not been met.  As 
such, the Veteran's claim is not reopened.

Tinea pedis 

The Veteran's claim for service connection for tinea pedis was 
denied by a May 2003 rating decision, as it was concluded that  
tinea pedis neither occurred in nor was caused by the Veteran's 
service.   Evidence of record at that time included service 
treatment records, VA treatment records and examination reports.

A treatment record from November 1990 noted that the Veteran had 
been experiencing a rash for a few months and felt he might be 
allergic to chalk.  It was noted that the Veteran was positive 
for itchy, dry, lesions on both hands and fingers.  However, 
service treatment records were otherwise silent for any rash 
complaints.  For example, in March 1991, the Veteran's skin was 
noted to be normal and the Veteran specifically denied having any 
skin diseases.

In 1999 the Veteran underwent a VA Gulf War examination.  It was 
noted that the Veteran had experienced a rash on his hands since 
approximately January 1994, as well as occasional dizziness since 
1994.  It was noted that the Veteran had a psoriatic rash on both 
hands.   

The Veteran underwent a VA examination in June 2002 at which the 
Veteran reported having skin rashes since returning from the 
Persian Gulf War.  The Veteran indicated that his forearms, 
chest, and eyes itched.  He did not recall previously receiving 
any treatment for the condition.  The examiner noted the presence 
of rashes on the forearms and hands and diagnosed the Veteran 
with actinic keratosis, solar letigo, tinea pedis, and tinea 
unguim.  

The Veteran's claim for a skin condition was denied by the May 
2003 rating decision as it was determined that the evidence did 
not show that the skin condition began while the Veteran was in 
service or that it was otherwise caused by his military service.  
The Veteran did not appeal and the denial became final.

In 2007, the Veteran filed to reopen his claim.  At a hearing 
before the Board in November 2009, the Veteran testified that he 
went to a dermatologist in 1995 for a wart removal.  The Veteran 
indicated that he first began experiencing skin rashes upon 
returning from the Persian Gulf.  He indicated that the rashes 
recurred periodically.  The representative indicated that they 
really had nothing new or material to submit with regard to the 
skin conditions.  

It is noted that the Veteran's private doctor, Dr. Sicard-
Figueroa, wrote a statement in November 2009 in which he stated 
that the Veteran's skin rashes could be associated with exposure 
to allergens, dermatitis or anxiety.  He added that he could not 
conclude that the Veteran's symptoms and signs are, or are not, 
associated with his participation in the Gulf War.

While the Veteran argued that this opinion suggested that his 
rash was caused by his time in service, a plain reading of this 
opinion does not warrant such a conclusion as the doctor 
essentially stated that he was unsure what caused the rash to 
develop.

The Board has carefully reviewed the evidence submitted since the 
Veteran's claim was previously denied, but the fact remains that 
since that denial, no medical evidence has been submitted that 
would provide a reasonable possibility of substantiating the 
Veteran's claim, as the new evidence does not show that it is at 
least as likely as not that the Veteran's skin condition either 
began during or was otherwise caused by his military service.  
Additionally, the Veteran's testimony added nothing new as it 
simply reiterated the same contentions he had advanced prior to 
his claim being denied in 2003.

As such, criteria for reopening the Veteran's claim have not been 
met, and the Veteran's claim is not reopened.  

Chronic fatigue syndrome; frequent urination; 
headaches/dizziness; respiratory difficulty and weight loss 

The Veteran was denied service connection by an August 2003 
rating decision for a number of conditions and symptoms which he 
attributed to an undiagnosed or multisymptom illness as a result 
of his time in the Persian Gulf region. 

At his hearing before the Board in 2009, the Veteran testified 
that many of his symptoms were associated with his time in the 
Persian Gulf, namely, headaches, dizziness, PTSD, depression, 
chronic fatigue syndrome, frequent urination, weight loss, high 
cholesterol, and stress.  He was unsure whether these all were 
symptoms of depression or were representative of an undiagnosed 
illness.   Essentially, the Veteran and his representative argued 
that the Veteran went to the Persian Gulf happy and healthy, but 
he profoundly changed while over there and returned with a number 
of health problems, which then worsened over the next eight or 
nine years.  The representative added that they were essentially 
trying to link the multitude of symptoms described above to an 
undiagnosed illness, which they believed was the result of the 
Veteran's time in the Persian Gulf region.

The Veteran's claim for an undiagnosed illness to include chronic 
fatigue syndrome, frequent urination, headaches/dizziness, 
respiratory difficulty, and weight loss was denied by an August 
2003 rating decision.  In July 2007, the Veteran filed a claim 
for these symptoms that had been previously denied.  In support 
of his claim to reopen, the Veteran submitted a statement from 
Dr. Sicard-Figueroa in November 2009 in which the doctor noted 
the panoply of symptoms which the Veteran attributed to his 
participation in the Gulf War, including chronic fatigue 
syndrome, dizziness, frequent coughing fits, urinary frequency, 
headaches, rashes, shortness of breath, hypertension, anxiety, 
and depression.  Dr. Sicard-Figueroa then added that the 
Veteran's symptoms were not associated with a particular 
conditions, but noted that chronic fatigue syndrome, dizziness, 
pain and shortness of breath could be part of his major 
depressive disorder, but were not necessarily exclusive to it.  
He then remarked that he could not conclude that the Veteran's 
symptoms are, or are not, associated with his participation in 
the Gulf War.  As such, this opinion is entirely equivocal, and 
provides no more information than that which was known when the 
claim was previously denied.  

Since his claim was previously denied, the Veteran has testified 
at a hearing before the Board and submitted private treatment 
records and VA treatment records.  However, while the evidence 
continues to show that the Veteran is having health problems, 
that much was already known at the time his claim was previously 
denied.  As such, the evidence is not considered new.  
Furthermore, the additional evidence does not provide a 
reasonable possibility of substantiating the Veteran's claim as 
no medical opinion has linked any of the symptoms to the 
Veteran's time in service or to an undiagnosed illness, and 
therefore the Veteran's claim is not reopened.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letters 
dated in December 2007, February 2008 and April 2008, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above with regard for all the issues 
on appeal except for frequent urination and weight loss.  

Additionally, the December 2007 letter specifically informed the 
Veteran of what "new" and "material" meant in the context of 
his claims to reopen service connection for his multitude of 
previously denied claims, and it informed him of the reasons that 
his claims were previously denied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

While weight loss and frequent urination were not specifically 
listed in the December 2007 letter, such omission is considered 
to be a harmless error and the Veteran has not alleged that he 
was prejudiced by such an omission.  At the Veteran's hearing 
before the Board, both the Veteran and his representative 
demonstrated that they were aware that new and material evidence 
was necessary to reopen the Veteran's claim.  As such, the Board 
concludes that the duty to notify has been met with regard to all 
the issues on appeal. 

With regard to the duty to assist, VA and private treatment 
records have been obtained.  Additionally, the Veteran testified 
at a hearing before the Board.

The Veteran was also provided with a VA examination of his 
hypertension (the report of which has been associated with the 
claims file).  While an examination was not provided with regard 
to the Veteran's back disability, the evidence does not show the 
onset of a back disability for many years after service and the 
only evidence to suggest that a back disability was caused by 
service was the Veteran's testimony which was refuted by his own 
statements years earlier.  Therefore, the duty to provide an 
examination was not triggered.  Similarly, no duty to provide an 
examination was triggered with regard to the Veteran's claims for 
conjunctivitis, sleep apnea, diabetes mellitus, or stress, as the 
evidence tends not to show that any of those conditions 
represents an actual current disability.  

Additionally, though no examinations were obtained with regard to 
the Veteran's previously denied claims, VA is not required to 
afford the Veteran an examination or obtain a medical opinion 
because VA has determined that new and material evidence has not 
been received and those claims have not reopened on a de novo 
basis.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As 
such, examinations were not necessary.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claims, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for hypertension is denied. 

Service connection for a disability of the spine is denied. 

Service connection for conjunctivitis is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for stress is denied. 

Service connection for sleep apnea is denied. 

The previously denied claim of entitlement to service connection 
for PTSD is not reopened. 

The previously denied claim of entitlement to service connection 
for an acquired psychiatric disability other than PTSD is not 
reopened. 

The previously denied claim of entitlement to service connection 
for frequent urination is not reopened. 

The previously denied claim of entitlement to service connection 
for actinic keratosis is not reopened. 

The previously denied claim of entitlement to service connection 
for high cholesterol is not reopened. 

The previously denied claim of entitlement to service connection 
for tinea pedis is not reopened. 

The previously denied claim of entitlement to service connection 
for chronic fatigue syndrome is not reopened. 

The previously denied claim of entitlement to service connection 
for headaches/dizziness is not reopened. 

The previously denied claim of entitlement to service connection 
for a respiratory disorder to include bronchitis and shortness of 
breath is not reopened. 

The previously denied claim of entitlement to service connection 
for weight loss is not reopened. 



_____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


